Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant’s Arguments/Remarks, filed 11/08/2022, with respect to the rejection of claim 16 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, and in view of the claim amendments, a new ground of rejection is made in view of Enserink et al. (US 8,262,103 B2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuntz et al. (DE 20 2012 007 192 U1) hereinafter, Kuntz in view of Enserink et al. (US 8,262,103 B2) hereinafter, Enserink.
	Regarding claim 16, Kuntz (Figures 1-16) teaches a bike trailer comprising: a main frame (frame 2) comprising a lower frame portion (lower frame part 2b), a rear frame portion (rear of lower frame part 2b), and two side frame portions provided on opposite lateral sides of said lower frame portion (sides of lower frame part 2b), said main frame defining an accommodating space for a passenger or load to be transported (space accommodating seat 5); and a seat (seat 5) structure transferable between an operational state in which said seat structure forms a seating area for said passenger, and a stowed state in which said seat structure is folded away thereby allowing the transport of loads other than passengers (seat unit 5 be adjusted for example in the height and in the inclination or else rotated by 180°, see Figure 11), wherein said seat structure comprises a backrest portion with a seating side for at least partially contacting the back of a passenger, and wherein said backrest portion is configured to be accommodated in said bike trailer such that at least said seating side of said backrest portion is protected against contact with loads to be carried when said seat structure is in said stowed state (folding down of the back in the direction of the seat part is possible to obtain a flat support).
	However, Kuntz teaches that said main frame comprises at least a first fixation portion for coupling an upper end portion of said backrest portion to said main frame, wherein said seat structure is in said operational state when said end portion is coupled to said first fixation portion.
	Enserink teaches that said main frame comprises at least a first fixation portion (by means of beam 24) for coupling an upper end portion of said backrest portion to said main frame, wherein said seat structure is in said operational state when said end portion is coupled to said first fixation portion (see Figure 9).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Kuntz device, in view of Enserink, with fixation portions for coupling an upper end portion of said backrest portion to said main frame. Doing so would provide a more secure connection.
	Regarding claim 18, the combination of Kuntz in view of Enserink teaches that said main frame comprises a second fixation (by means of beam 25) portion for coupling an end portion of said backrest portion to said main frame, wherein when said upper end portion is coupled to said second fixation portion said seat structure is in said stowed state (see Enserink Figure 8).

Claims 19-24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kuntz et al. (DE 20 2012 007 192 U1) hereinafter, Kuntz in view of Enserink et al. (US 8,262,103 B2) hereinafter, Enserink and further in view of Wilson et al. (WO 2011/037756 A2) hereinafter, Wilson.
	Regarding claim 19, Kuntz teaches a cross member for coupling said end portion to said main frame. However, Kuntz does not teach that each fixation portion is configured to detachably receive said cross member.
	Wilson (Figure 34) teaches that each fixation portion (hinges 150, 152) is configured to detachably receive said cross member (cross piece 680).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Kuntz trailer, in view of Wilson, with fixation points that detachably receive said cross member. Doing so would provide a more secure, safe, and easy to maintain mechanism. Additionally, said cross member can be easily mounted and removed.
	Regarding claim 20, the combination of Kuntz in view of Wilson teaches that said cross member comprises a cross bar (see Wilson Figure 34 for example).
	Regarding claim 21, the combination of Kuntz in view of Wilson teaches that at least said first fixation portion comprises a locking mechanism for releasably locking said cross member to said main frame, wherein said locking mechanism comprises a receiving portion (cross member receiving receptacle 688, Wilson Figure 34) and a locking portion transferable between a locking state in which said locking portion acts as a stop thereby positively locking said cross member in said receiving portion and a release state in which said locking portion is retraced and allows a detachment of said cross member from said receiving portion (see Wilson page 13, lines 25-27 and Figure 34).
	Regarding claim 22, the combination of Kuntz in view of Wilson teaches that said locking portion is operatively coupled to an operating portion operable by a user (see Wilson page 13, lines 25-27 and Figure 34).
	Regarding claim 23, the combination of Kuntz in view of Wilson teaches that said locking portion is pre-biased towards said locking state by an urging member (plunger 710 and biasing spring 712, see Wilson Figure 34).
	Regarding claim 24, the combination of Kuntz in view of Wilson teaches that said urging member is a spring (spring 712, see Wilson Figure 34).
	Regarding claim 26, the combination of Kuntz in view of Wilson teaches that said first fixation portion is provided on said rear frame portion (see Wilson Figure 34 for example).
	Regarding claim 27, the combination of Kuntz in view of Wilson teaches that said second fixation portion is provided at a forward portion of said lower frame portion (see Wilson Figures 11-12 for example and claim 18 above).
	Regarding claim 28, the combination of Kuntz in view of Wilson teaches that at least said first fixation portion comprises a first coupling section provided on said main frame on one lateral side of said accommodating space, and a second coupling section provided on said main frame on an opposite lateral side of said accommodating space, wherein said locking mechanism is provided in one of said first coupling section and said second coupling section (see Wilson Figure 34).
Allowable Subject Matter
Claims 25 and 29-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 25 teaches that the locking portion and the operating portion are integrally formed as a lever, wherein the lever is pivotably arranged on the main frame. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Claim 29 teaches an adjustable support arrangement transferable between a loading state in which said adjustable support arrangement extends over a majority of said lower frame portion of said main frame. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.S./Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB B MEYER/Primary Examiner, Art Unit 3618